Exhibit 10.1 


 
[shsp_ex101000.jpg]
 
EMPLOYEE AGREEMENT
 
This Agreement is entered into by SharpSpring Technologies, Inc. of Gainesville,
Florida, including its parents, affiliates, assignees, and successors, each of
whom are expressly authorized to enforce this Agreement, and who are referenced
herein as “the Company” and Brad Stanczak, referenced herein as “you” or “your”
or “Employee”.
 
1. 
CONSIDERATION. You agree that this Agreement is entered into in consideration of
the mutual promises contained in this Agreement and other good and valuable
consideration, and in further consideration of your present employment or
association with the Company or your continued employment or association with
the Company. Your employment or association with the Company is at-will and may
be terminated at any time at the election of either party. This Agreement does
not guarantee your employment by or association with the Company for any
definite period of time.
 
2. 
REPRESENTATIONS AND WARRANTIES. You represent and warrant to the Company that
the following statements are true and correct and shall remain true and correct
at all times during your employment or association with the Company:
 
a.
All statements and representations contained in your application for employment
or association are true and correct; and
 
b.
This Agreement constitutes a legal, valid, and binding agreement and obligation
enforceable against you in accordance with its terms.
 
3. 
POSITION AND DUTIES. The Company agrees to employ you to act as its Chief
Financial Officer effective as of December 10, 2018. You shall be responsible
for leading the Company’s finance and accounting functions, including financial
reporting and analysis, and other duties as may be prescribed by the Company’s
Chief Executive Officer from time to time. You agree that you will serve the
Company faithfully and to the best of your ability during the term of
employment, under the direction of the Chief Executive Officer of the Company.
 
4. 
PLACE OF EMPLOYMENT. You shall perform your duties under this Employee Agreement
at 5001 Celebration Pointe Ave, Gainesville, FL, or the Company’s then-current
headquarters office.
 
5. 
COMPENSATION OF EMPLOYEE. For all services rendered, you shall initially receive
compensation as follows:
 
a.
Base Salary: The Company agrees to pay you at a rate of $185,000 per year,
payable on a semi-monthly basis, or on whatever basis SharpSpring may adopt in
the future, in accordance with the Company’s standard payroll practices.
 
b.
Bonus: You will be eligible for participation in SharpSpring’s executive bonus
plan with a bonus opportunity of $70,000. The payout related to your bonus
opportunity will initially be based on the Company achieving specified revenue
and EBITDA performance targets as set by the Board of Directors, and may be
modified from time to time by the Board of Directors in their sole discretion.
The executive bonus is currently paid quarterly, but may be paid annually in the
future at the election of the board.
 
c.
Signing Bonus & Reimbursement of Moving Cost: In addition to your ongoing
compensation, after commencing your employment and relocating to the
Gainesville, FL area, SharpSpring will pay you a one-time signing bonus of
$25,000 and reimburse you for up to $25,000 of direct moving costs in
association with your relocation to the Gainesville, FL area. This one-time
bonus and reimbursed moving costs shall be refunded to the Company on a pro-rata
basis if you choose to leave the Company during your first year of employment,
other than if you choose to leave for Good Reason. Such moving costs shall not
include real-estate brokerage fees. Any reimbursements shall follow our standard
expense reimbursement process, which requires valid receipts for any expenses
incurred and approval of expenses by a supervisor.
 
 
1

 
 
 
d.
Stock Options: You will be granted an option to purchase 100,000 shares of the
Company’s common stock at fair market value, as determined by the Board of
Directors (the “Option Shares”). The option will be subject to the terms and
conditions of the Company’s 2010 Employee Stock Plan, as may be amended, and the
stock option agreement that you will sign in connection with receiving the
option. The option shall vest over four (4) years, with 25% of the Option Shares
vesting on the one-year anniversary of the date of the grant and the remaining
75% of the Option Shares vesting on a monthly basis thereafter. You will be
considered for future stock or option grants to the extent that the Board of
Directors considers those for other Company executives. In the event of a Change
of Control, a portion of your outstanding stock options shall accelerate such
that a minimum of 50% of each stock option granted shall be vested immediately
prior to the Change of Control. For example, if 100,000 stock options were
granted and 25,000 were already vested prior to a Change of Control, an
additional 25,000 options would be accelerated and vest immediately prior to a
Change of Control. Furthermore, in the event that you leave the Company’s
employment for Good Reason or if the Company terminates your employment without
Cause within one year of a Change of Control, all of your outstanding stock
options shall accelerate and become vested and exercisable upon your separation
with the Company. For purposes of this Agreement, a “Change of Control” shall
mean the occurrence of any of the following events: (i) an acquisition of the
Company by another entity by means of any transaction or series of related
transactions (including, without limitation, any reorganization, merger or
consolidation but excluding any merger effected exclusively for the purpose of
changing the domicile of the Company), or (ii) a sale of all or substantially
all of the assets of the Company (collectively, a Merger), so long as in either
case the Company’s stockholders of record immediately prior to such Merger will,
immediately after such Merger, hold less than fifty percent (50%) of the voting
power of the surviving or acquiring entity.
 
e.
Withholdings: All amounts due from the Company to the Employee hereunder shall
be paid to the Employee net of all taxes and other amounts which the Company is
required to withhold by law.
 
6. 
REIMBURSEMENT FOR BUSINESS EXPENSES. Subject to the approval of the Company, the
Company shall promptly pay or reimburse You for all reasonable business expenses
incurred in performing Your duties and obligations under this Employee
Agreement, but only if You properly account for expenses in accordance with the
Company’s policies.
 
7. 
PAID TIME OFF AND BENEFITS. You shall be entitled to the same benefits, paid
time off and Company holidays offered by the Company to its other
employees. Nothing in this Employee Agreement shall prohibit the Company from
modifying or terminating any of its employee benefit plans in a manner that does
not discriminate between Employee and other Company employees.
 
8. 
TERMINATION OF EMPLOYMENT. Employee’s employment hereunder shall automatically
terminate upon (i) his death; (ii) Employee voluntarily leaving the employ of
the Company; (iii) at the Company’s sole discretion, for any reason, with or
without cause.
 
Payments on Termination. In the event that Employee’s employment under this
agreement is terminated for any reason, Company shall promptly pay Employee any
amounts due to Employee under this agreement, including any salary accrued
through the date of termination, and reimbursement for business related expenses
during the period of Employee’s employment, providing that such expenses are
submitted in accordance with Company policies. In the event that you leave the
Company’s employment for Good Reason or if the Company terminates your
employment without Cause, you shall be entitled to receive severance in an
amount equal to one day of base salary for every completed work day of
employment with the Company, up to a maximum of 6 months of base salary. Such
severance shall be paid semi-monthly according to the Company’s normal payroll
process and shall terminate immediately if you become gainfully employed during
the severance period. For purposes hereof, “Good Reason” shall mean any material
diminution in your responsibilities, title or authority, or without your
consent, any reduction in your then-current compensation, or any material breach
by the Company of this Agreement or any other agreement between the Company and
you, that is not cured within 30 days after written notice of such condition is
given by you to the Board of Directors. For purposes hereof, “Cause” shall
include (i) your willful malfeasance, misfeasance, nonfeasance or gross
negligence in connection with the performance of your duties, (ii) any willful
misrepresentation or concealment of a material fact made by you in connection
with your Employee Agreement; or (iii) the willful breach of any material
provision or covenant made by you in your offer letter or this Agreement.
 
 
2

 
 
 
9. 
BEST EFFORTS AND OUTSIDE ACTIVITIES. You shall devote all of the necessary
business time, attention, and energies, as well as your best talents and
abilities to the business of the Company in accordance with the Company’s
instructions and directions. You may engage to a limited extent in other
business activities unrelated to the Company so long as such activities do not
create a conflict of interest or otherwise interfere with the performance of
your duties and the terms and conditions of this Employee Agreement.
 
10. 
MAINTENANCE OF LIABILITY INSURANCE. So long as You shall serve as an executive
officer of the Company pursuant to this Employee Agreement, the Company shall
obtain and maintain in full force and effect a policy of director and officer
liability insurance of at least $5,000,000 from an established and reputable
insurer. In all policies of such insurance, Employee shall be named as an
insured in such manner as to provide Employee the same rights and benefits as
are accorded to the most favorably insured of the Company’s officers or
directors.
 
11. 
INDEMNIFICATION. In addition to the insurance coverage described above and the
indemnification protection set forth in Article IX of the Company’s Bylaws, the
Company shall indemnify You to the fullest extent permitted by applicable law if
he is made, or threatened to be made, a party to an action or proceeding,
whether civil, criminal, administrative or investigative (each a “Proceeding”),
by reason of the fact that Employee is or was an officer, director, or employee
of the Company or any of its affiliates, against all “Expenses” (as defined
below) resulting from or related to such Proceeding, or any appeal thereof. Any
such indemnification pursuant to this section shall continue as to Employee even
if Employee has ceased to be an executive, officer, director or employee of the
Company and/or any of its affiliates, and shall inure to the benefit of
Employee’s heirs, executors and administrators. Expenses incurred by Employee in
connection with any indemnification-eligible Proceeding shall be paid by the
Company in advance upon request of Employee that the Company pay such Expenses,
(a) after receipt by the Company of a written request from Employee for such
advance, together with documentation reasonably acceptable to the Board, and (b)
subject to an undertaking by Employee to pay back any advanced amounts for which
it is later determined that Employee was not entitled to indemnification as
described herein. Employee shall be entitled to select his own counsel in
connection with any indemnification-eligible Proceeding. Notwithstanding the
foregoing provisions of this section to the contrary, the Company shall have no
obligation to indemnify Employee or advance Expenses to Employee (i) in
connection with any claim or proceeding between Employee and the Company (unless
approved by the Board), or (ii) if Employee’s actions or omissions giving rise
to his status as a party to a Proceeding involve intentional or willful
misconduct or malfeasance on the part of Employee in connection with the
performance of his job. For purposes of this section, the term “Expenses” means
any damages, losses, judgments, liabilities, fines, penalties, excise taxes,
settlements, costs, reasonable attorneys’ fees, accountants’ fees, expert fees,
and disbursements and costs of attorneys, experts and accountants.
 
12. 
RECORDS OWNERSHIP. You acknowledge, understand, and agree that all files,
records and documents, whether in hard copy, electronic or any other form,
generated or received by the Company or its employees, or concerning the Company
or its business, belong to and constitute the property of Company and that
Company is the records owner of all such files, records and documents.
Therefore, upon your separation from employment, all such files, records and
documents shall remain on the premises and in the possession of Company, and you
shall promptly return any and all such files, records and documents to Company
that you may then have, or at any time thereafter you discover in your
possession. You shall not retain any copies of such files, records and
documents.
 
 
3

 
 
 
13. 
INTANGIBLE PROPERTY OWNERSHIP. You hereby irrevocably assign and transfer, and
agree to assign and transfer, to the Company all of your rights, title and
interest in and to any and all inventions and works you create or modify
(including, but not limited to software or other works, designs, or the like)
for or on behalf of the Company. You hereby acknowledge and agree that such
works are within the scope of your employment or association, and that all
intellectual property rights, including copyright, inventions, designs, and
trade secrets, whether patentable or not, are the exclusive and sole worldwide
property of the Company. Copyrighted works developed or created by you and owned
by the Company include the right to copy, license, market, manufacture, publish,
distribute, create derivative works from the works created, mark as copyrighted
by the Company, and to authorize others to do some or all of the foregoing as
needed or desired by the Company to carry out its business purpose.
 
You will not at any time during or after your employment or association with the
Company have or claim any right, title or interest in any trade name, trademark,
patent, copyright, work for hire, or other similar rights belonging to or used
by the Company. You shall not have or claim any right, title or interest in any
material or matter of any sort prepared for or used in connection with the
business or promotion of the Company, whatever your involvement with such
matters may have been, and whether procured, produced, prepared or published in
whole or in part by you. You further release and hereby assign all rights in any
and all intellectual property to the Company, and shall, at the request of the
Company, give evidence and testimony and execute any and all agreements or other
documents as needed to effect or memorialize any such transfer of rights without
encumbrance, and for the Company to carry out its business purpose. You hereby
irrevocably appoint the Company as your attorney-in-fact (with a power couple
with an interest) to execute any and all documents which may be necessary or
appropriate in the security of such rights, including but not limited to, any
copyright in your work.
 
You certify that all works pursuant to this Agreement are original works and are
not the property of others, and that any liability from or caused by you in this
regard is your sole responsibility. You shall hold harmless and indemnify the
Company from and against any and all claims, actions, losses, costs, or other
liabilities based on or arising out of claimed infringement by the works of any
copyright or other intellectual property rights of any third party, and you
agree to cooperate in the defense of the Company against any and all claims,
actions, losses, costs, or other liabilities based on or arising out of claimed
infringement or any other action by the works of any copyright or other
intellectual property rights of any third party at your expense.
 
You have attached hereto, as Exhibit A, a list detailing all inventions,
original works of authorship, developments, improvements, and trade secrets
which you made prior to the commencement of this Agreement (collectively
referred to as “Prior Inventions”), which belong solely to you or belong to you
jointly with another, and which are not assigned to the Company hereunder or, if
no such list is attach, you represent that there no such Prior Inventions.
 
14. 
TRADE SECRETS AND CONFIDENTIAL INFORMATION. You agree to keep confidential and
not disclose to others any Trade Secrets or Confidential and Proprietary
Information, during the term of this Agreement and all times thereafter, except
as required by law or as consented in writing by the Company’s President.
 
You agree that the Trade Secrets and Confidential and Proprietary Information
described herein are valuable information.
 
Trade Secrets and Confidential and Proprietary Information includes all forms of
information whether in oral, written, graphic, magnetic or electronic form
without limitation. Trade Secrets and Confidential and Proprietary Information
means, without limitation, the Company’s client and prospective client names,
addresses, relationships, terms and information; suppliers’ names, addresses,
terms and information; financial information; business and/or marketing plans;
methods of operation; internal structure; financial information and practices;
products and services; inventions; systems; devices; methods; ideas, procedures;
client lists and files; fee schedules; test data; descriptions; drawings;
techniques; algorithms; programs; designs; formula; software; business
management and methods; planning methods; sales and marketing methods; valuable
confidential business and professional information; proprietary computer
software; management information; and all know-how, trade secrets, confidential
information and any other information developed by and belonging to the Company
which gives the Company a competitive advantage over others.
 
If you shall leave, separate or terminate from the Company, you will neither
take nor retain any file, record, document, Trade Secrets or Confidential and
Proprietary Information, whether a reproduction, duplication, copy or original,
of any kind or nature developed by, compiled by or belonging to the Company.
 
 
4

 
 
 
15. 
NO PRIOR COVENANT NOT TO COMPETE. You warrant and represent that except for this
Agreement and except as otherwise disclosed, (a) you are not presently subject
to any contract or understanding that restricts in any manner your ability to
provide services to the Company; (b) you have performed all duties and
obligations that you may have under any contract or agreement with a former
employer (or other party) including but not limited to the return of all
confidential information; and (c) you are currently not in possession of any
confidential materials or property belonging to any former employer (or other
party). Further, you agree to defend, indemnify, and hold the Company harmless
from and against any demands, claims, obligations, causes of action, diminution
in the value of the Company, damages, liabilities, costs, expenses, interest,
and fees, which the Company may incur due to (a) any conflict between your
employment with Company and any prior employment or association, duty contract,
agreement, order or restrictive covenant, or (b) any misrepresentation by you as
to any facts which are the subject matter of any conflict or violation of any
prior contract, agreement, order or restrictive covenant on your part.
 
16. 
COVENANT NOT TO COMPETE. You acknowledge that you are familiar with restrictive
covenants of this nature, the covenant is a material inducement to this
Agreement and your employment, the Company will suffer irreparable injury if you
violate this restrictive covenant, and the covenant is fair and reasonable to
protect the Company’s trade secrets, confidential and proprietary information,
relationships with prospective and existing clients, goodwill, and/or other
legitimate business interests. You further agree that your work with the Company
has provided and will provide you extraordinary and specialized training,
knowledge and information over the Company’s techniques, methods, products and
systems; the Company’s valuable confidential proprietary and business
information which you would not otherwise acquire; and access to its substantial
relationships with present and prospective clients and substantial goodwill
associated with its name.
 
The covenant is intended to protect the Company’s legitimate business interests
which include but are not limited to the extraordinary and specialized training
of its employees; valuable confidential and proprietary business and
professional information; substantial relationships with prospective and
existing clients; client good will associated with the Company’s ongoing
professional and business practice and trade name in the fields of business and
financial software and related professional activities throughout North America
and globally.
 
Accordingly, you agree that prior to your separation or termination from the
Company and for the later of one (1) year after your separation or termination
(with or without cause) or from the date of entry by a court of competent
jurisdiction enforcing these covenants, whichever is later (referenced herein as
“the restricted period): You shall not engage, directly or indirectly, as
principal, agent, advisor, stockholder, consultant, partner, independent
contractor, or employee or in any other manner in any business or activity which
is in competition with the Company or which may propose to go into competition
with the Company. And, during the restricted period, you shall not directly or
indirectly induce or attempt to induce (a) clients of the Company to do business
with any competitor of the Company, and/or (b) any of the officers, agents,
employees, or associates of the Company to leave the employment or association
of the Company.
 
Some of the businesses which are in competition with the Company or which may
propose to go into competition with the Company, and which are specifically
prohibited include but are not limited to: HubSpot, Marketo, Salesforce.com,
Act-On, Eloqua and Responsys (both part of Oracle), Constant Contact, iContact,
MailChimp, Infusionsoft, J2 Global (Campaigner), and Feathr. This list of
businesses is not intended to be an exclusive list.
 
 
Nothing herein shall prohibit you from purchasing or owning less than five
percent (5%) of the publicly traded securities of any corporation, provided that
such ownership represents a passive investment and that you are not a
controlling person of, or a member of a group that controls, such corporation.
 
17. 
REMEDIES FOR BREACH OF RESTRICTIVE COVENANTS. The Company is entitled to obtain
equitable relief, including specific performance by means of injunctions, as
well as monetary damages and any other available remedies. In the event a court
of competent jurisdiction determines these restrictive covenants are not
enforceable as written herein, the court will reform or modify the restrictive
covenants(s) to make it (them) reasonable and enforceable, and the court will
enforce the restrictive covenants(s) as so reformed or modified. Assignees and
successors of the Company are expressly authorized to enforce these restrictive
covenants. The restrictive covenants of this Agreement shall not be interpreted
to employ any rule of contract construction that requires construing a
restrictive covenant narrowly, against the restraint, or against the drafter of
this Agreement.
 
Further, you understand that any and all obligations of the Company to pay any
compensation to you for any reason shall cease and terminate upon your breach of
any of the obligations in this Employee Agreement.
 
 
5

 
 
 
18. 
NOTIFICATION OF INTERESTED PARTIES. You agree that the Company may notify anyone
employing or engaging you to perform services or evidencing an intention to
employ you now or in the future as to the existence and provisions of this
Agreement. You shall, during the restricted period, (1) inform anyone employing
or engaging you or evidencing an intent to employ or engage you, of the
existence of the restrictive covenants in this Agreement and (2) notify the
Company of the name, address, and telephone number of anyone who employs or
engages you to perform services.
 
19. 
MEDIATION. If a dispute arises out of or related to the interpretation or
enforcement of this Agreement, you agree to try to settle the dispute in good
faith through mediation upon the Company’s request, before litigation or at any
time during litigation.
 
20. 
WAIVERS. The Company’s waiver of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach.
 
21. 
GOVERNING LAW, JURISDICTION AND VENUE. The Agreement shall be governed by the
laws of the State of Florida and applicable federal and local law, and
jurisdiction and venue for enforcement shall be in state circuit court in
Gainesville, Florida.
 
22. 
INDEPENDENT RESTRICTIVE COVENANTS AND SEVERABILITY. The provisions of this
Agreement are independent of and separate from each other and from any other
agreements. The breach, invalidity or unenforceability of any provision or part
of any provision in this Agreement or any other agreements shall not in any way
effect the validity or enforceability of any other provision or part of
provision of this Agreement. The existence of any claim or cause of action by
you against the Company shall not constitute a defense to the enforcement of
these provisions.
 
23. 
ARBITRATION OF DISPUTES. If a dispute arises out of or relates to this Employee
Agreement, or the breach thereof, and if the dispute cannot be settled through
negotiation, the parties agree first to try in good faith to settle the dispute
by mediation administered by the American Arbitration Association under its
Employment Mediation Rules before resorting to arbitration, litigation or some
other dispute resolution procedure.
 
24. 
ENTIRE AGREEMENT. This Agreement comprises the entire agreement and
understanding by the parties regarding the topics contained herein; no
representations, promises, agreements, or understandings, written or oral,
relating hereto but not contained herein, shall be of any force or effect. This
Agreement may be amended only in writing and by mutual agreement of the parties.
 
25. 
ATTORNEYS’ FEES AND COSTS. If any litigation proceedings are bought arising out
of or related to the terms of this Agreement, the successful prevailing party
will be entitled to reimbursement for all reasonable costs, including reasonable
attorneys’ fees.
 
26. 
ACKNOWLEDGEMENT. Employee acknowledges that he has had the benefit of
independent professional counsel with respect to this Agreement and that the
Employee is not relying upon the Company, the Company’s attorneys or any person
on behalf of or retained by the Company for any advice or counsel with respect
to this Agreement.
 
27. 
NUMBER OF PAGES. This Agreement, including the signatures, is comprised of nine
(9) pages.
 
 
 
 
_____________________________                                                                                                            
______________
Employee: Brad
Stanczak                                                                                                                            
        Date
 
 
 
_____________________________                                                                                                            
______________
Rick Carlson, CEO and President                                                 
                                                                        Date
                                                                                          
                      
for SharpSpring Technologies, Inc.
 
 
6
